Title: Abigail Adams to Royall Tyler, 10 July 1784
From: Adams, Abigail
To: Tyler, Royall



Dear sir
On Board ship ActiveLatitude of 47–25 Longitude 26July 10 1784

As well in compliance with your request, as to gratify my own inclination I take my pen after 3 weeks absence to inquire after you: you have been frequently in my thoughts during this interval, and I have traced you in my imagination, Sometimes in one Situation, and sometimes in an other. I have fanci’d you riseing with the morning sun,


“And Springing from the bed of Sloth enjoying,
The cool, the fragrant, and the Silent hour
To meditation due, and sacred song.”



From thence I have followed you to your professional employment, investigating the principals upon which the Law of Nature and Nations is founded, with pleasure have I seen your delight in the company, and Society, of Grotius, Puffendorf, Bacon, Vatel and numerous other writers calculated to inform the mind and instruct the judgment; not Superficially skimming, the surface which in every science Serves only to bewilder the understanding and creat pedants in literature, but resolving by a close and Steady application to become master of the Subject in which you engage. A want of learning is not so much to be dreaded, as errors and false judgment. Reflection is a pole Star which will point to truth; and the consideration of what you ought wish to be, will make you what you ought to be. True greatness has its seat in the heart, it must be Elevated by asspiring to great things and by dairing to think yourself capable of them.
Upon all occasions I have deliverd my sentiments to you with freedom; and shall continue to do; but it remains with you to give them energy and force. Your favorite Rochefoucault observes we may give advice, but we cannot give conduct. If I could I would kindle in your Breast a spirit, of emulation, and ambition, that should enable you to shine with distinguished Brightness as a deep thinker a close reasoner an eloquent Speaker, but above all a Man of the strickest honour and integrity, for without these, the former would be only of temporary duration and the fame acquired by them would be like a faint metor gliding through the Sky, shedding only a trancient light, whilst the latter like the fixed stars never change their place but shine on to endless duration; here let me add the sentiments of a celebrated writer,
“Take care to have sentiments and thoughts worthy of you, virtue raises the dignity of Man, and vice degrades him. If one was unhappy enough to want an honest Heart, one ought for ones own Interest to correct it; nothing makes a Man truly valuable but his Heart, and nothing but that can make him happy, since our happiness depends only on the nature of our inclinations. If they are such as lead us to triffling passions, we shall be the Sport of their vain attachments. They offer us flowers, but says Montaign, always mistrust the treachery of your pleasures.”
And why all this grave advice my dear Madam to one who so well knows his duty? Aya my dear sir who of us practise so well as we know? Nobody take a reproof so kindly as he who deserves most to be commended; we are always in want of a Friend who will deal plainly and gently with us. “Be to our faults a little blind, be to our virtues ever kind.”
Having followed you through some of your persuits by a parrelel of opinion I conceive you interested in my happiness and Success. You have I doubt not traversed the Latitudes and Longitudes of my European voyage, now passing Cape Sable then the Grand Banks and next in succession near the Western Islands where I now am. Hitherto our voyage has been fortunate and the weather in general favourable. We were most severely afflicted with sea sickness for 8 or ten days. Many circumstances contributed to keep up the disorder, which might have been prevented by a cleaner ship and better accommodations; but custom which reconciles us to many untoward events, has renderd our habitation more tolerable, and some alterations for the better which have taken place in the oconomy of our dwelling, with the hopes of a speedy releasment from it serve to keep us in tolerable Spirits. I cannot think however that the ocean is an Element that a Lady can delight in; or that any thing less than necessity would tempt one to cross it. Considering we have a number of passengers brought together by chance rather than inclination, I esteem myself very happy in the collection; all of them married Gentlemen except one, and he said to be engaged: they are very civil and polite endeavouring all in their power to render the passage agreeable and pleasent to us. From Dr. Clark we have received every attention of a Gentleman and physician, both of which we stood in need of. The necessary forms of previous acquaintance we have not felt the want of been banished by the Benevolence of his disposition has banished ceremony and his Brotherly kindness, in short I believe he merits the Eulogyum of the most politely attentive married Gentleman I have known. Mr. Foster is a Gentleman whose manners are soft modest and pleasing. They all know what belongs to the decorum of Gentlemen and practise accordingly.
The Ships company is as peaceable and quiet as a private family, and Capt. Lyde the more he is known, will be the more valued. He has not all the polish of a fine Gentleman, but he has that which is more valuable to his passengers, a strikt attention to his Ship and a Humanity and kindness which his countanance does not promise.
Pray how does Braintree look, is the Season favourable? On ship Board we are almost frozen; the old camblet cloak is of Emminant Service upon deck to wrap round us, and our Baize gowns are rather thin without the addition of a cloak. Has not habit led you to visit the cottage altho deserted? Recalling to your rembrance what it once was; I have vanity enough to commisirate all your Situations, and Benevolence enough to wish my place happily supplied by pleasures from some other Scource.

Remember me kindly and affectionately to all our Braintree Friends, to my Neighbours each one by Name, and be assured you have a share and that not a small one in the affectionate Regards of

A Adams

